Fourth Court of Appeals
                                San Antonio, Texas
                                    September 21, 1016

                                    No. 04-16-00467-CR

                                Samuel Charles PERKINS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2492
                       Honorable Andrew Carruthers, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on September 21, 2016.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk